DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Office has entered the Amendment filed on December 14, 2021. Claims 1-4 remain pending in the Application. Applicant’s Amendment to the Specification, Drawings, and Claims has overcome all objections, interpretations, and rejections in the September 14, 2021 Office Action that are not mentioned below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVID ANDREW (US 20160238276 A1, hereinafter ANDREW) in view of KENYA KAWABATA (JP H09138033A translation provided by Applicant, hereinafter KAWABATA).
Regarding claim 1, ANDREW discloses:
An air conditioner comprising:
a heat exchanger unit (FIG. 4) comprising:
a heat exchanging section (FIG. 4, 46a to 46b; or FIG. 5) that includes:
a plurality of heat transfer fins (¶ 32, heat exchangers 18a, 18b, 18 c, and 18d are all round tube plate fin heat exchangers); and
a plurality of heat transfer tubes (¶ 32, heat exchangers 18a, 18b, 18 c, and 18d are all round tube plate fin heat exchangers); and
a fan (16) that generates an air flow ¶ 24, an airflow that moves in an airflow direction represented by the arrows 58 in FIG. 4) that passes in a vertical direction (¶ 23, the frame has a height 52) substantially parallel to a direction of gravity when the heat exchanger unit is installed,
wherein each of the plurality of heat transfer tubes:
extends in a first horizontal direction substantially perpendicular to the vertical direction when the heat exchanger unit is installed (tubes are horizontal in the into-out of , and passes through a corresponding one of the plurality of heat transfer fins,
the heat exchanger unit is installed in a same vertical orientation when the fan is installed upside down such that a direction of air flow is reversed (the airflow direction of top to bottom in ANDREW is reversed relative to hypothetical bottom to top flow).
ANDREW lacks: in the heat exchanging section, the plurality of heat transfer tubes are arranged in L levels or more in the vertical direction and in M rows in a second horizontal direction that is perpendicular to the vertical direction and the first horizontal direction, each of the plurality of heat transfer tubes belongs to one of N paths, M < N, and a number of the N paths that pass through all of the M rows at least once is greater than or equal to one, inlets of all of the N paths are disposed at a first end of the heat exchanging section in the vertical direction, outlets of all of the N paths are disposed at a second end of the heat exchanging section in the vertical direction, a refrigerant flows through each of the N paths from one of the inlets to a corresponding one of the outlets, the refrigerant that flows through one of the plurality of heat transfer tubes at a first level among the L levels subsequently flows at a second level among the L levels, where the first level is not closer to the corresponding one of the outlets than the second level is in any part of the N paths.
KAWABATA teaches: an air conditioner having a heat exchanger unit with a heat exchanging section where
in the heat exchanging section, the plurality of heat transfer tubes (represented by 20) are arranged in L levels (see FIG. 9 illustration below) or more in the vertical direction and in M rows (see FIG. 9 illustration below) in a second horizontal direction that is perpendicular to the vertical direction and the first horizontal direction,
each of the plurality of heat transfer tubes belongs to one of N paths (2j, 2k, 2m, 2n),
M < N (FIG. 9, has two rows and four paths), and a number of the N paths that pass through all of the M rows at least once is greater than or equal to one (FIG. 9),
inlets (23; FIG. 7) of all of the N paths are disposed at a first end (25) of the heat exchanging section in the vertical direction (FIG. 7),
outlets (24) of all of the N paths are disposed at a second end (26) of the heat exchanging section in the vertical direction,
a refrigerant flows through each of the N paths from one of the inlets to a corresponding one of the outlets,
the refrigerant that flows through one of the plurality of heat transfer tubes at a first level among the L levels subsequently flows at a second level among the L levels, where the first level is not closer to the corresponding one of the outlets than the second level is in any part of the N paths.

    PNG
    media_image1.png
    1027
    630
    media_image1.png
    Greyscale

KAWABATA (¶ 4) provides an air conditioning heat exchanger capable of achieving sufficient heat transfer performance while minimizing pressure loss in a refrigerant flow path.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ANDREW with the teachings of KAWABATA to provide an air conditioning heat exchanger capable of achieving sufficient heat transfer performance while minimizing pressure loss in a refrigerant flow path as refrigerant that flows through one of the plurality of heat transfer tubes at a first level and subsequently flows at a second level, where 

Regarding claim 2, ANDREW as modified teaches all the limitations of claim 1. KAWABATA (FIG. 9) additionally teaches:
wherein each of the N paths runs back and forth at least once between a row that is disposed most upstream with respect to the second horizontal direction and a row that is disposed most downstream with respect to the second horizontal direction.

Regarding claim 4, ANDREW as modified teaches all the limitations of claim 1. KAWABATA (FIG. 9) additionally teaches:
wherein each of the inlets (23; FIG. 7) of the N paths is disposed at one of the plurality of heat transfer tubes that is within five levels of the first end (bottom as oriented in FIG. 9) in the vertical direction and in any one of the M rows (inlets in both rows as shown in FIG. 9), and
each of the outlets (24) of the N paths is disposed at one of the plurality of heat transfer tubes that is within five levels of the second end (top as oriented in FIG. 9) in the vertical direction and in any one of the M rows.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDREW and KAWABATA in view of KOICHI KITA (JP 2001304783 A machine translation provided by Applicant, hereinafter KITA).
Regarding claim 3, ANDREW as modified teaches all the limitations of claim 1. ANDREW lacks a heat transfer tube outside diameter. KAWABATA (¶ 35) has 9.53 mm heat transfer tube outside diameters.
Regarding claim 3, KITA teaches: a heat exchanger
 wherein an outside diameter of each of the plurality of heat transfer tubes is 9 mm or less (¶ 79, the outer diameter of the heat transfer tube (13p) is φ8.0 mm in the outdoor heat exchanger (13)).
KITA (Abstract) comprises a heat exchanger, heat transfer tubes, and fins. KITA (¶ 81-82, 94-97, and 107) reduces the diameter of an air conditioner heat exchanger’s heat transfer tube to improve heat transfer performance and/or to reduce the size of the air conditioner. KITA (¶ 94) teaches that “when the product A of the step pitch P2 of the heat transfer tube (15p) and the row pitch P3 is 180 mm2 ≤ A ≤ 250 mm2
As ANDREW and KITA have many similar components, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Instant Claims, to combine ANDREW and KAWABATA to incorporate KITA’s teachings to reduce the KAWABATA air conditioner heat exchanger heat transfer tubes’ diameter while obtaining the same or higher capacity to improve heat transfer performance and/or to reduce the size of the air conditioner.


Response to Arguments
Applicant's arguments filed December 14, 2021, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of ANDREW and KAWABATA. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

M. AKIYOSHI (WO-2010089920-A1) teaches a(n) INDOOR UNIT FOR AIR CONDITIONER, AND AIR CONDITIONER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/B.D.B./Examiner, Art Unit 3763



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763